Order entered October 8, 2013




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-13-00182-CR
                                       No. 05-13-00183-CR
                                       No. 05-13-00184-CR
                                       No. 05-13-00185-CR

                                THOMAS EPPELSHEIMER, Appellant

                                               V.

                                 THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 6
                                  Dallas County, Texas
       Trial Court Cause Nos. F11-71623-X, F11-71319-X, F11-71624-X, F11-71625-X

                                           ORDER
        The Court REINSTATES the appeals.

        On September 16, 2013, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On October 3, 2013, we received appellant’s brief, together

with an extension motion. Therefore, in the interest of expediting the appeals, we VACATE the

September 16, 2013 order requiring findings.

        We GRANT the October 3, 2013 extension motion and ORDER appellant’s brief filed

as of the date of this order.
         In his brief, appellant raises issues related to the costs assessed against him. The records,

however, do not contain cost bills or other documents with itemized lists of costs assessed in the

cases.

         Accordingly, we ORDER the Dallas County District Clerk to file, within FIFTEEN

DAYS of the date of this order, a supplemental clerk’s records containing detailed itemizations

of the costs assessed in the cases, including but not limited to, specific court costs, fees, and

court appointed attorney fees. In accordance with Texas Code of Criminal Procedure article

103.001, the cost bills shall be signed by the officer who charged the costs or the officer who is

entitled to receive payment for the costs. We further ORDER that the supplemental clerk’s

records include documents explaining any and all abbreviations used to designate a particular

fee, cost, or court appointed attorney fee.

         We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.


                                                       /s/    LANA MYERS
                                                              JUSTICE